DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4, 7-13, and 16-19 are objected to because of the following informalities:  
1. Claim 1 recites the limitation “air” in line 8 and recite the same limitation “air” in last line.  It looks like they refer to the same air because it’s the air from the vehicle cabin.  It’s recommended that applicant add “the” to the limitation “air” recited in last line of claim 1.  The same issue for the limitation “air pressure”.  The same changes are needed for entire claim set for the same issues regarding the limitations “air” and “air pressure”
2. In claim 16 line 2, examiner recommend changing “detect a vehicle opening, wherein the vehicle opening…” to “an opening on the vehicle, wherein the opening on the vehicle…” (that way, it’s clear to tell that claim limitation is not talking about an “opening” action).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: closing mechanism in claim 4; air pressure control module in claims 11 and 19; HVAC control module in claims 11 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “caused by a trunk door closure” in line 9.  It’s unclear if “closure” means a door or a closing action of the trunk door.  Also, if that limitation means a door, then does that limitation refer to the same trunk door as the trunk door in the preamble?  Or does that mean a closing action of a different trunk door other than the trunk door in the preamble?  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “caused by closing the trunk door”.
estimating a force required to close the trunk door based on the user's size, and the HVAC system rate of pumping air out of the cabin is at least based on the estimated force”.  First of all, it’s not clear if the force required from a different structure or from the user.  Also, a vehicle door weight is fixed when the door is assembled to the vehicle frame.  Therefore a force required to close the door is fixed because the force just needs to overcome the weight in order to move the door.  However, the limitation seems to say that the force required to close the door is different based on a person’s size.  Therefore it’s not clear how a weight of the door changes or how the force required to close the door change every time when a different user tries to close the door.  Examiner recommend applicant to amend claim 3 to “…estimating a force from the user to close the at least one vehicle door based on the user's size; and wherein the HVAC system rate of pumping air out of the cabin is at least based on the estimated force to reduce the air pressure in the cabin.”
Claim 4 recites “a closing mechanism”.  It’s not clear what structural limitation is required for the closing mechanism (for example, is it a motor?  Or a pulley?  Or gear?)
Claim 4 recites “estimating a force for closing the at least one vehicle door based on the at least one of the weight of the vehicle door and the closing mechanism”.  It’s not clear if the force required from the closing mechanism or from the user.
Claim 8 recites the limitation "the open position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an open position”.
Claim 8 recites the limitation "the closed position" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a closed position”.
Claim 11 recites “caused by a trunk door closure” in line 13.  It’s unclear if “closure” means a door or a closing action of the trunk door.  Also, if that limitation means a door, then does that limitation refer to the same trunk door as the trunk door in the preamble?  Or does that mean a closing action of a different trunk door other than the trunk door in the preamble?    Examiner recommend applicant to amend this limitation to “caused by closing the trunk door”.
Claim 13 recites “estimating a force required to close the trunk door based on the user's size, and the HVAC system rate of pumping air out of the cabin is at least based on the estimated force”.  First of all, it’s not clear if the force required from a different structure or from the user.  Also, a vehicle door weight is fixed when the door is assembled to the vehicle frame.  Therefore a force required to close the door is fixed because the force just needs to overcome the weight in order to move the door.  However, the limitation seems to say that the force required to close the door is different based on a person’s size.  Therefore it’s not clear how a weight of the door changes or how the force required to close the door change every time when a different user tries to close the door.  Examiner recommend applicant to amend claim 3 to “…estimating a force from the user to close the at least one vehicle door based on the user's size; and wherein the HVAC system rate of pumping air out of the cabin is at least based on the estimated force to reduce the air pressure in the cabin.”
	Claim 16 recites “one or more sensors operable to detect a vehicle opening”.  However, claim 17 recites “one or more sensors operable to detect a position of the vehicle door”.  It’s not Examiner recommend applicant to combine claims 16 and 17 to clarify the sensors function.
Claim 19 recites “caused by a trunk door closure” in lines 12-13.  It’s unclear if “closure” means a door or a closing action of the trunk door.  Also, if that limitation means a door, then does that limitation refer to the same trunk door as the trunk door in the preamble?  Or does that mean a closing action of a different trunk door other than the trunk door in the preamble?    Examiner recommend applicant to amend this limitation to “caused by closing the trunk door”.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wade (US 20140273786) in view of Pawlak (US 6361429).
Regarding claim 1, Wade teaches a method for assisting in closing a trunk door of a vehicle, the method comprising:
detecting a position (using door sensor 44, fig 1) of the trunk door ([0014] “A cabin-door 20 may be…a door hinged at the bottom edge such as a tailgate or liftgate”).
Wade fails to teach the trunk and an HVAC system are fluidly connected by an air duct.
Pawlak teaches a trunk (16’, fig 4) and an HVAC system (system in the engine that includes front blower 24’ shown in fig 4) are fluidly connected by an air duct (50, fig 4).

As for the limitations “when the position of the trunk door is an open position, determining whether to activate a Heating, Ventilation and Air-conditioning (HVAC) system to reduce air pressure in a trunk of the vehicle, 
in response to determining to activate the HVAC system to reduce air pressure in the trunk, pumping air out of the trunk through the air duct such that at least some of any increased air pressure caused by closing the trunk door is removed from the trunk; and
when the position of the trunk door has changed from the open position to a closed position, deactivating the HVAC system to stop pumping air out of the trunk” (See MPEP 2111.04 for contingent limitations.  MPEP 2114.04 II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”.  Regarding these limitations, it’s noted that these limitations are in contingent upon when the trunk door is in an open position.  Therefore examiner interprets that the trunk door is in a closed position, therefore these limitations are not required).
Regarding claim 5, Wade in view of Pawlak teaches a blower (Pawlak 40, fig 4), wherein the blower is fluidly connected to each of the trunk and a cabin (Pawlak C’, fig 4) of the vehicle.
Regarding claim 6, Wade in view of Pawlak teaches a blower (Pawlak 40, fig 4) fluidly connected to the trunk; and

Regarding claim 10, Wade in view of Pawlak teaches “deactivating the HVAC system to stop pumping air out of trunk through the air duct after a predetermined period of time” (this in in contingent of the HVAC system being activated.  Since in claim 1, the HVAC system activation is not required, therefore this step isn’t required.  On the other hand, users can manually turn off the engine and shutdown every system of the vehicle).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wade (US 20140273786) in view of Pawlak (US 6361429), further in view of Eisenhour (US 20150239320).
Regarding claim 2, Wade in view of Pawlak teaches all the limitations of claim 1.
Wade in view of Pawlak fails to teach determining an HVAC system rate of pumping the air out of the cabin; and adjusting the HVAC system to pump the air out of the cabin according to the HVAC system rate.
Eisenhour teaches determining (using controller 34) an HVAC system rate of pumping the air out of the cabin (in S7 or S9 shown in fig 5.  Blower speed is set in S7 or S9.  The system rate of pumping is the blower speed); and adjusting the HVAC system to pump the air (In S8 of fig 5) out of the cabin (Noted, S7 or S9 is operated under the condition that window is open in S2, therefore air can be pumped out of the cabin) according to the HVAC system rate.
It would have been obvious at the time of filing to modify Wade in view of Pawlak as taught by Eisenhour by incorporating the algorithm of controlling blower/fan speed based on a .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (US 20140273786) in view of Pawlak (US 6361429), further in view of Marleau (US 20130072101).
Regarding claim 7, Wade in view of Pawlak teaches all the limitations of claim 1, and determining whether to activate the HVAC system to reduce air pressure in the cabin of the vehicle further comprises:
detecting positions (using sensors 44, fig 1) of any other doors (passenger side door 20 and rear door 20 shown in fig 1.) of the vehicle, the other vehicle doors being different than the at least one vehicle door; and
based on the positions of the other vehicle doors, extract air out of the cabin (by opening pressure relief extractor 30).
Wade in view of Pawlak fails to teach determining whether to activate the HVAC system to pump air out. 
Marleau teaches determining (using sensor/electronic module 45, fig 5) whether to activate the HVAC system to pump air out (using extractor blower as shown in box 43, fig 1).
It would have been obvious at the time of filing to modify Wade in view of Pawlak as taught by Marleau by incorporating an extractor blower in order to allow air to be quickly extracted out of cabin.
Regarding claim 8, Wade in view of Pawlak and Marleau teaches the other vehicle doors include a second vehicle door (passenger side door of Wade), further comprising:
detecting a position (using a sensor 44 of Wade) of the second vehicle door;
when the position of the second vehicle door is an open position and the second vehicle door is stationary, determining whether to activate the HVAC system to reduce air pressure in the cabin; and
when the position of the second vehicle door is the open position and the second vehicle door is moving toward a closed position, determining to activate the HVAC system to reduce air pressure in the cabin”. (Regarding these limitations, it’s noted that these limitations are in contingent upon when the second door is in an open position.  Therefore examiner interprets that the second door is in a closed position, therefore these limitations are not required).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wade (US 20140273786) in view of Pawlak (US 6361429), further in view of Sweeney (US 10118577).
Regarding claim 9, Wade in view of Pawlak teaches all the limitations of claim 1.
Wade in view of Pawlak fails to teach detecting an air pressure level in the trunk.
Sweeney teaches detecting an air pressure level in the trunk (col 16 lines 53-55 talks about sensors can be placed in the trunk interior and sensors can include a pressure sensor).
It would have been obvious at the time of filing to modify Wade in view of Pawlak as taught by Sweeney by placing a pressure sensor in the trunk in order to monitor pressure condition in the trunk so that users can adjust the rear fan of Pawlak accordingly.

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
s 11 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 3-4, the prior arts of record fail to teach the claimed method steps.  For claims 11 and 19, the prior arts of record fail to teach the processor program or memory to determine whether to activate a HVAC system to reduce air pressure in a cabin of the vehicle when a door is in an open position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KO-WEI LIN/Examiner, Art Unit 3762